Appellate Case: 21-1373     Document: 010110749292      Date Filed: 10/05/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        October 5, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  PETER GEORGE NOE,

        Plaintiff - Appellant,

  v.                                                         No. 21-1373
                                                (D.C. No. 1:19-CV-02148-DDD-STV)
  WILLIAM TRUE, in his official capacity;                    (D. Colo.)
  DALE BILBREY, in his official capacity,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT**
                          _________________________________

 Before TYMKOVICH, MATHESON, and EID, Circuit Judges.
                  _________________________________

       Peter George Noe appeals the district court’s dismissal of his pro se fourth

 amended complaint against federal prison officials in which he sought injunctive and

 declaratory relief on claims asserting First Amendment free-speech and Fifth


       
          In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
 Procedure, William True is substituted for Andre Matevousian as the defendant in
 this action.
       **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1373    Document: 010110749292         Date Filed: 10/05/2022    Page: 2



 Amendment due-process violations. Exercising jurisdiction under 28 U.S.C. § 1291,

 we affirm.

 I.    Background

       Noe is a prisoner housed at the USP Florence ADX detention facility operated

 by the federal Bureau of Prisons (BOP). He filed a pro se complaint alleging, inter

 alia, constitutional violations with respect to prison mail policies and a denial of

 programming and incentives under the First Step Act, 18 U.S.C. § 3632. Noe

 amended his complaint several times.

       In his fourth amended complaint (FAC), Noe named as defendants the warden

 at ADX and another prison employee, both in their official capacities. In Claim One,

 he alleged that the prison had rejected two incoming letters addressed to him under a

 “name-alone content” mail policy. Noe asserted that defendant Dale Bilbrey told him

 this policy prohibits inmates from sending or receiving mail that mentions the name

 of another inmate or a previous inmate. Noe claimed that this policy violates his

 First Amendment right to free speech.

       In Claim Two, Noe challenged a different mail policy directed at keeping

 illegal drugs out of the prison. This policy requires, among other things, that all

 incoming mail be in white envelopes and on white paper. Noe claimed that this

 drug-interdiction policy violates his First Amendment right to free speech because,

 rather than rejecting and returning mail that violates the policy, the prison could

 instead provide him photocopies of the rejected correspondence. Noe further alleged



                                             2
Appellate Case: 21-1373    Document: 010110749292       Date Filed: 10/05/2022     Page: 3



 that the prison was not providing him notice when mail is rejected under this policy,

 which he claimed violates his Fifth Amendment right to due process.

       In Claim Three, Noe alleged that the First Step Act (FSA) entitles him to

 incentives for participating in recidivism reduction programming, including

 additional telephone and email usage, time credits, and placement at a prison facility

 closer to his home. He claimed that the warden advised him that FSA incentives do

 not apply to him because he is housed at ADX and because he is a validated member

 of the Aryan Brotherhood. Noe asserted that his exclusion from FSA incentives on

 these bases violates his Fifth Amendment right to equal protection. Noe further

 alleged he was being denied the ability to earn time credits under the FSA, in

 violation of his Fifth Amendment right to due process, because of the limited

 availability of FSA programming at ADX.

       Defendants moved to dismiss Noe’s FAC, contending that some of his claims

 should be dismissed for lack of subject matter jurisdiction under Federal Rule of

 Civil Procedure 12(b)(1), while other claims should be dismissed for failure to state a

 claim under Rule 12(b)(6). A magistrate judge (MJ) recommended that the district

 court grant defendants’ motion, concluding as follows as to each claim:

            Noe’s due-process claims should be dismissed for lack of subject matter

              jurisdiction under Rule 12(b)(1) because (a) his due-process claim in

              Claim Two was moot and he lacked standing, and (b) his due-process

              claim in Claim Three was not ripe.



                                            3
Appellate Case: 21-1373    Document: 010110749292        Date Filed: 10/05/2022      Page: 4



             Noe’s free speech claims in Claim One and Claim Two should be

               dismissed under Rule 12(b)(6) for failure to state a claim because he did

               not plausibly allege First Amendment violations.

             Noe’s equal-protection claim in Claim Three should be dismissed under

               Rule 12(b)(6) for failure to state a claim because he did not plausibly

               allege an equal-protection violation.

 Noting that Noe had amended his complaint four times, the MJ also recommended

 that his FAC be dismissed without leave to amend. After reviewing de novo Noe’s

 objections to the MJ’s recommendation, the district court adopted it and entered a

 final judgment dismissing his FAC with prejudice.

 II.   Discussion

       Noe appeals the dismissal of all of his claims. We construe his pro se filings

 liberally, but we do not act as his advocate. See James v. Wadas, 724 F.3d 1312,

 1315 (10th Cir. 2013).

       A.      Dismissal for Lack of Subject Matter Jurisdiction

       The district court dismissed Noe’s due-process claims for lack of subject

 matter jurisdiction pursuant to Rule 12(b)(1). Under that rule the movant may either

 facially attack the allegations in the complaint or go beyond the allegations and

 instead challenge the facts on which the claim of jurisdiction is based. See Stuart v.

 Colo. Interstate Gas Co., 271 F.3d 1221, 1225 (10th Cir. 2001). Here, defendants

 chose the second option. Consequently, the district court had “wide discretion to

 allow affidavits, other documents, and a limited evidentiary hearing to resolve
                                            4
Appellate Case: 21-1373    Document: 010110749292         Date Filed: 10/05/2022   Page: 5



 disputed jurisdictional facts” without converting the motion into a summary judgment

 motion. Id. (internal quotation marks omitted). We review de novo the district

 court’s dismissal of claims under Rule 12(b)(1) for lack of subject matter jurisdiction,

 and we review its findings of jurisdictional fact for clear error. Id.

              1.     Claim Two – Due Process – Lack of Standing

       Noe alleged in Claim Two that the prison was not providing him notice when

 it rejected incoming mail under the drug-interdiction policy. He claimed this lack of

 notice violated his Fifth Amendment right to due process. Defendants argued Noe’s

 claim was moot to the extent he challenged a lack of notice regarding past rejections

 of his mail, based upon their evidence that, per a rejection-notice policy, Noe had

 received notice of all mail already rejected.1 Defendants also argued that Noe lacked

 standing to obtain injunctive and declaratory relief regarding alleged future violations

 of the rejection-notice policy because he failed to show that he faced more than a

 possibility of future injury. Noting defendants’ assertion that they will continue to

 comply with the established rejection-notice policy, the district court concluded that

 Noe’s allegations regarding future conduct amounted to only a concern that

 defendants will not do so. The court therefore dismissed Noe’s due-process claim in

 Claim Two for lack of subject matter jurisdiction under Rule 12(b)(1).




       1
         On appeal, Noe asserts his FAC did not challenge the prison’s failure to
 provide notice of rejections of his mail in the past, so we need not address whether
 such a claim is moot.

                                             5
Appellate Case: 21-1373     Document: 010110749292         Date Filed: 10/05/2022      Page: 6



        Noe challenges the district court’s determination he lacked standing to bring

 his due-process claim involving notice of rejected mail. “[A] plaintiff must

 demonstrate standing to sue by establishing (1) an injury in fact, (2) a sufficient

 causal connection between the injury and the conduct complained of, and (3) a

 likelihood that the injury will be redressed by a favorable decision.” Colo. Outfitters

 Ass’n v. Hickenlooper, 823 F.3d 537, 543 (10th Cir. 2016) (brackets and internal

 quotation marks omitted). “To satisfy the first of these three elements, a plaintiff

 must offer something more than the hypothetical possibility of injury. The alleged

 injury must be concrete, particularized, and actual or imminent.” Id. at 544. It must

 be “certainly impending.” Id. at 545 (internal quotation marks omitted).

        Noe maintains that he challenged an ongoing “policy” under which mail that is

 rejected is stamped “unauthorized” and returned without issuing the required

 rejection forms. But he did not allege such a “policy” in his FAC. Rather, he alleged

 that the prison mailroom is so overwhelmed that it is violating its established

 rejection-notice policy. See R., Vol. 2 at 168.

        Noe argues that defendants’ evidence that the prison is following the

 rejection-notice policy and will continue to do so was not properly before the district

 court on a Rule 12(b)(6) motion. But defendants moved under Rule 12(b)(1), which,

 as explained, allowed them to challenge with evidence the facts on which Noe’s

 claim of jurisdiction was based. It was then necessary for Noe to present affidavits

 or other evidence to satisfy his burden to establish that the district court, in fact, had



                                              6
Appellate Case: 21-1373     Document: 010110749292          Date Filed: 10/05/2022     Page: 7



 subject matter jurisdiction over his due-process claim. See New Mexicans for Bill

 Richardson v. Gonzales, 64 F.3d 1495, 1499 (10th Cir. 1995).2

        Noe does not point to any evidence supporting his claim of standing that he

 submitted in response to defendants’ motion to dismiss.3 Nor does he show clear

 error in the district court’s findings of jurisdictional facts, specifically that the prison

 provided him notice in the past, it has an established policy for doing so, and it

 intends to comply with that policy in the future.4 In light of these findings, the

 district court did not err in dismissing Noe’s due-process claim in Claim Two for lack

 of standing under Rule 12(b)(1).



        2
          There is “an exception to the general rule permitting the weighing of
 evidence in Rule 12(b)(1) proceedings . . . . if resolution of the jurisdictional question
 is intertwined with the merits of the case.” Los Alamos Study Grp. v. U.S. Dep’t of
 Energy, 692 F.3d 1057, 1064 (10th Cir. 2012) (internal quotation marks omitted).
 But Noe did not raise that issue in the district court, nor does he argue on appeal that
 that exception applies. Any such argument is therefore forfeited.
        3
         Noe attaches as an exhibit to his opening appeal brief a prison complaint
 form, dated after the district court entered judgment in this case, in which he stated
 he was not receiving notice of rejected mail. A prison employee noted in response,
 “Unopened mail that’s returned does not generate a notice.” Aplt. Opening Br.,
 Ex. A. Noe asserts this document shows that the prison is not issuing rejection forms
 and that defendants’ evidence otherwise is “not true.” Id. at 22. But because this
 document was not in the record before the district court, we cannot consider it on
 appeal. See United States v. Kennedy, 225 F.3d 1187, 1191 (10th Cir. 2000).
        4
         Noe points to his verified FAC, in which he alleged that (a) the mailroom is
 so overwhelmed that they are stamping mail as unauthorized and returning it without
 issuing rejection forms, and (b) “all [his] mail from [his] family and friends is still to
 date being rejected and they won’t give [him] the required rejection forms.” R., Vol.
 2 at 168. But these assertions do not show clear error in the district court’s contrary
 findings based upon defendants’ evidence.

                                              7
Appellate Case: 21-1373    Document: 010110749292        Date Filed: 10/05/2022    Page: 8



              2.     Claim Three – Due Process – Ripeness

       Noe alleged in Claim Three that the prison is required to set up programming

 under the FSA pursuant to which he can earn time credits toward home confinement

 that would ultimately reduce the length of his sentence. Noe claimed he has been on

 the waiting list for such programming since before the FSA was passed, but the

 warden has said that only three inmates at a time at ADX will be allowed to

 participate in these programs. Noe alleged that the resulting delay in his participation

 is extending his sentence by ten to fifteen days per month, violating his right to due

 process.

       The district court held this claim, which Noe asserted in his FAC in January

 2021, was not yet ripe because (a) the BOP was not required to provide FSA

 programming until January 2022, and (b) during the phase-in period, priority for

 access to programming is assigned based on the proximity of the prisoner’s release

 date. The court found that this timeline was consistent with Noe’s allegation of being

 on a waitlist for programming as of January 2021. It concluded that until the BOP

 was required to provide Noe FSA programming, his claim of a current deprivation

 was not ripe for adjudication.

       “In order for a claim to be justiciable under Article III, it must be shown to be

 a ripe controversy.” See New Mexicans for Bill Richardson, 64 F.3d at 1499.

 “Ripeness is peculiarly a question of timing, intended to prevent the courts, through

 avoidance of premature adjudication, from entangling themselves in abstract

 disagreements.” Id. (citation, brackets, and internal quotation marks omitted).

                                            8
Appellate Case: 21-1373    Document: 010110749292         Date Filed: 10/05/2022    Page: 9



        Noe argues his due-process claim is ripe because the warden told him he will

 never receive any FSA incentives. But he did not make this argument in his

 objections to the MJ’s recommendation to dismiss his due-process claim. He argued

 only that he is eligible for FSA incentives despite the nature of his conviction. See

 R., Vol. 2 at 610-11. Noe therefore waived appellate review of the argument he now

 raises on appeal. See Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).5

 Consequently, Noe fails to show error in the district court’s dismissal of his

 due-process claim in Claim Three under Rule 12(b)(1) for lack of subject matter

 jurisdiction.

        We note, however, that the district court erred in dismissing Noe’s due-process

 claims with prejudice for lack of subject matter jurisdiction. See Brereton v.

 Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006) (“A longstanding line of

 cases from this circuit holds that where the district court dismisses an action for lack

 of jurisdiction . . . the dismissal must be without prejudice.”)




        5
          The MJ’s recommendation alerted Noe, who was proceeding pro se, to the
 timeline for filing objections and the specificity requirement. It also warned him that
 his failure to object would result in a waiver of his right to appellate review. See
 Suppl. R., Vol. 1 at 134 n.10. We conclude that the interests of justice do not support
 an exception to our firm waiver rule in this case. See Casanova, 595 F.3d at 1123
 (discussing the factors relevant to determining whether to apply the
 interests-of-justice exception).
                                             9
Appellate Case: 21-1373      Document: 010110749292         Date Filed: 10/05/2022      Page: 10



         B.     Dismissal for Failure to State a Claim

         The district court granted defendants’ motion to dismiss Noe’s free-speech and

  equal-protection claims for failure to state a claim under Rule 12(b)(6). We review

  these rulings de novo. See Gee v. Pacheco, 627 F.3d 1178, 1183 (10th Cir. 2010).

         “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to state a claim to relief that is plausible on its face. . . . The

  plausibility standard is not akin to a probability requirement, but it asks for more than

  a sheer possibility that a defendant has acted unlawfully.” Id. at 1184 (internal

  quotation marks omitted). When making a plausibility determination, context is

  important—and “[n]owhere in the law does context have greater relevance to the

  validity of a claim than prisoner civil-rights claims.” Id. at 1185. This is so because

  “[p]risons are a unique environment, and the Supreme Court has repeatedly

  recognized that the role of the Constitution within their walls is quite limited.

  Government conduct that would be unacceptable, even outrageous, in another setting

  may be acceptable, even necessary, in a prison.” Id. Thus, “a prisoner claim will

  often not be plausible unless it recites facts that might well be unnecessary in other

  contexts,” and more specifically, “a prisoner claim may not be plausible unless it

  alleges facts that explain why the usual justifications for the complained-of acts do

  not apply.” Id.

         Our liberal construction of Noe’s complaint does not relieve him “of the

  burden of alleging sufficient facts on which a recognized legal claim could be based.”

  Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). In particular, “conclusory

                                               10
Appellate Case: 21-1373       Document: 010110749292      Date Filed: 10/05/2022     Page: 11



  allegations without supporting factual averments are insufficient to state a claim.”

  Id. Thus, we will accept as true only Noe’s “well-pleaded factual contentions.” Id.

                1.     Claim One – Free Speech

         Noe alleged in Claim One that the prison rejected two letters addressed to him

  from senders who are not inmates or former inmates under a name-alone content

  policy that prohibits inmates from sending or receiving mail that mentions the name

  of another inmate or a previous inmate. He argued this mail policy violates his right

  to freedom of speech under the First Amendment. Defendants asserted in their

  motion to dismiss that the letters to Noe were instead rejected pursuant to the

  prison’s longstanding policy precluding correspondence between inmates.

  Defendants deemed Noe’s allegations about a name-alone content mail policy a

  “straw-man argument [regarding] the real reason for the rejections.” R., Vol. 2 at

  183. The district court accepted defendants’ assertions, held that Noe failed to

  plausibly allege that the prison’s inmate-to-inmate mail policy does not serve a

  legitimate penological purpose, and dismissed Claim One under Rule 12(b)(6) for

  failure to state a claim.

                       a.      Reliance on Facts Outside of the FAC

         Noe contends that the district court failed to accept the truth of the allegations

  in his FAC, in which he challenged a name-alone content mail policy, not the

  inmate-to-inmate mail policy. “Generally, the sufficiency of a complaint must rest

  on its contents alone.” Gee, 627 F.3d at 1186. “If a district court intends to rely on



                                             11
Appellate Case: 21-1373      Document: 010110749292        Date Filed: 10/05/2022     Page: 12



  other evidence, it must convert the Rule 12(b)(6) motion to a motion for summary

  judgment, giving proper notice to the parties.” Id.

         Although Noe alleged he was eventually told “that the reason those letters

  were rejected was due to ‘Inmate to Inmate correspondence,’” he disputed that

  explanation, alleging that defendant “Bilbr[e]y . . . is the one that rejected the letters

  and he specifically said the rejections were not due to Inmate to Inmate

  correspondence but under a different policy known as ‘name alone content’ that

  requires any mail that has another inmate’s name in it to be rejected.” R., Vol. 2 at

  163-64. We agree with Noe that the district court improperly adopted defendants’

  version of the facts rather than accepting as true this well-pleaded factual contention

  regarding the prison’s basis for rejecting the letters. See Gee, 627 F.3d at 1187

  (holding district court improperly relied on documents outside of the complaint to

  refute the plaintiff’s factual assertions).

         But we can nonetheless affirm the district court’s ruling on Claim One if

  dismissal can be justified considering only the allegations in Noe’s FAC. See id. We

  therefore consider whether Noe pleaded sufficient facts in his FAC to state a claim

  that the alleged name-alone content mail policy is invalid under the First

  Amendment.

                       b.     Failure to Plead a Plausible Claim for Relief

         “[W]hen a prison regulation impinges on inmates’ constitutional rights, the

  regulation is valid if it is reasonably related to legitimate penological interests.”



                                                12
Appellate Case: 21-1373    Document: 010110749292          Date Filed: 10/05/2022        Page: 13



  Turner v. Safley, 482 U.S. 78, 89 (1987).6 In light of the Turner reasonableness

  standard and the pleading requirements applicable to prisoner claims, Noe

        must include sufficient facts to indicate the plausibility that the actions of
        which he complains were not reasonably related to legitimate penological
        interests. This is not to say that [he] must identify every potential
        legitimate interest and plead against it; we do not intend that pro se
        prisoners must plead, exhaustively, in the negative in order to state a claim.
        It is sufficient that he plead facts from which a plausible inference can be
        drawn that the action was not reasonably related to a legitimate penological
        interest.
  Gee, 627 F.3d at 1188.




        6
           Noe argues that Turner’s reasonableness standard does not apply to prison
  policies restricting outgoing mail. See Thornburgh v. Abbott, 490 U.S. 401, 413
  (1989) (limiting the stricter standard in Procunier v. Martinez, 416 U.S. 396 (1974),
  to “regulations concerning outgoing correspondence”). He maintains that defendants
  therefore must demonstrate that such a policy furthers a compelling government
  interest where his outgoing mail is concerned. We need not address this question
  because the district court did not err in concluding that Noe’s FAC challenged the
  alleged name-alone content policy only as to his incoming mail.

          Noe’s FAC originally alleged that two incoming letters and one outgoing letter
  had been rejected under the alleged policy. See R., Vol. 2 at 162, 165 (alleging the
  rejection of “two incoming letters” as well as a letter he sent to his private
  investigator). But in response to defendants’ motion to dismiss, Noe abandoned his
  claim regarding his outgoing mail. See id. at 392 (withdrawing his claim challenging
  the rejection of the letter he attempted to send and stating he would file a separate
  complaint regarding that letter). Noe’s contentions then focused on the rejection of
  his incoming mail, as to which he argued that his FAC stated a free-speech violation
  under Turner. See id. at 393-94 (clarifying he was challenging the policy that limits
  mail sent to him that contains information about another inmate); id. at 395-96
  (arguing the applicability of the Turner reasonableness standard to his claim). The
  MJ noted that Noe had abandoned his claim as to the third, outgoing letter and
  recommended that portion of Claim One be dismissed on that basis. See Suppl. R.,
  Vol. 1 at 118 n.3. The district court adopted the MJ’s recommendation in full. See
  id. at 188.
                                              13
Appellate Case: 21-1373      Document: 010110749292        Date Filed: 10/05/2022     Page: 14



           Noe first argues it is impossible for him to plead facts confronting a reasonable

  justification for the alleged name-alone content mail policy because defendants claim

  such a policy does not exist. We disagree. First, Noe alleged in his FAC defendants’

  justifications for rejecting the two letters he claims were not permitted under a

  name-alone content policy. He alleged the prison rejected one letter because the

  sender described trying to help another inmate, and a second letter because it

  mentioned someone who is on parole. Noe further alleged the warden’s explanation

  that “the letters were rejected because [i]nvestigative tools revealed information

  contained in the . . . correspondence advised the recipient about other incarcerated

  individuals and or previously incarcerated individuals serving on supervised release,”

  R., Vol. 2 at 164 (emphasis and internal quotation marks omitted). In their motion to

  dismiss, defendants also proffered that the prison could rationally restrict

  correspondence containing information about other inmates and former inmates. See

  id. at 181-82 (referencing a concern about outside contacts acting as “go-between[s]”

  for inmates or “conduits” for information about other inmates). We have noted that

  the deficiency in a pleading may be clear given the government’s proffered

  justifications for a policy. See Al-Owhali v. Holder, 687 F.3d 1236, 1241 (10th Cir.

  2012).

           Second, even absent a proffered justification, a prisoner must “allege[] facts

  that explain why the usual justifications for the complained-of acts do not apply.”

  Gee, 627 F.3d at 1185. Thus, Noe must allege facts from which a plausible inference

  could be drawn that the challenged policy is not reasonably related to the prison’s

                                               14
Appellate Case: 21-1373      Document: 010110749292       Date Filed: 10/05/2022     Page: 15



  interests in “maintaining safety and internal security,” which are “the core functions

  of prison administration,” Turner, 482 U.S. at 92.

        Noe’s FAC failed to include well-pleaded facts from which a plausible

  inference could be drawn that the alleged name-alone content policy is not

  reasonably related to a legitimate penological interest. He must do more than assert

  in a conclusory fashion that the policy is unreasonable. Thus, his statements that

  “[t]his policy does not relate to any legitimate penological interest. [I]t is stopping

  me from receiving perfectly legitimate letters. It is ‘unreasonable,’” R., Vol. 2 at

  163, do not suffice.

        Noe points to his allegation that “defendants . . . are intentionally falsifying

  [his] documents,” id. at 164, but this vague assertion included no facts indicating

  what documents were allegedly falsified or in what manner. As such, he failed to

  allege facts supporting a plausible inference that defendants violated any prison rule.

  See Gee, 627 F.3d at 1185 (noting a “claim of interference with mail ordinarily is not

  plausible absent factual allegations showing at least that the alleged interference

  violated prison rules”).

        Citing Turner, Noe argues the alleged name-only content mail policy is invalid

  because it is not content neutral. In Turner, the Supreme Court stated, “We have

  found it important to inquire whether prison regulations restricting inmates’ First

  Amendment rights operated in a neutral fashion, without regard to the content of the

  expression.” 482 U.S. at 90. But the Court later explained that, where prison

  administrators draw distinctions between different content “solely on the basis of

                                             15
Appellate Case: 21-1373     Document: 010110749292         Date Filed: 10/05/2022    Page: 16



  their potential implications for prison security, the regulations are ‘neutral’ in the

  technical sense in which [it] meant and used that term in Turner.” Thornburgh v.

  Abbott, 490 U.S. 401, 415-16 (1989). And this court has recognized that “prison

  officials may regulate the content of incoming mail.” Gee, 627 F.3d at 1188.

        Finally, Noe argues the alleged name-alone content mail policy is

  unconstitutional under our decision in Prison Legal News v. Federal Bureau of

  Prisons, 944 F.3d 868 (10th Cir. 2019). Noe’s reliance on that case is misplaced.

  The policy at issue in Prison Legal News was not related to incoming mail; rather, it

  involved a regulation, which we referred to as “name-alone content,” under which

  prison officials flagged for potential rejection, and ultimately rejected, publications

  that referred to a prison inmate or staff member. Id. at 874. Further, we did not hold

  in Prison Legal News that the name-alone content publications policy was

  unconstitutional. We held that the plaintiff’s claims were mooted by the prison’s

  withdrawal of the challenged policy. See id. at 878, 882. Finally, Noe alleged in his

  FAC that the warden admitted in the Prison Legal News litigation that the

  name-alone content policy at issue in that case was not reasonably related to a

  legitimate penological interest. See R., Vol. 2 at 164; see also Prison Legal News,

  944 F.3d at 882 (citing the current warden’s declaration agreeing with a previous

  warden that rejection of publications under the name-alone content regulation was

  “improper”). But prison policies related to publications and those related to mail do

  not necessarily address the same safety and security concerns. Thus, the warden’s

  position on the validity of the publication policy at issue in Prison Legal News is not,

                                              16
Appellate Case: 21-1373       Document: 010110749292      Date Filed: 10/05/2022     Page: 17



  by itself, a fact from which a plausible inference can be drawn that the prison’s mail

  policy is not reasonably related to a legitimate penological interest.

         Noe fails to show that the district court erred in dismissing Claim One for

  failure to state a claim.

                2.     Claim Two – Free Speech

         In Claim Two, Noe challenged a drug-interdiction mail policy limiting

  incoming mail to white envelopes and white paper. This policy also bars mail that

  contains “materials such as glitter, stickers, lipstick, crayon or marker,” “is stained or

  contains an oily substance,” is “sprayed with fragrance,” or that uses address labels.

  R., Vol. 2 at 232. The policy provides that “[s]ome general correspondence will be

  photocopied and you will only be provided the photocopy.”7 Noe alleged that, under

  this policy, he cannot receive a homemade greeting card. If a commercial greeting

  card is sent in a white envelope, he will receive only a copy of the card. But if the

  same commercial greeting card is sent in a colored envelope, it will be rejected.

         Defendants proffered in their motion to dismiss that this policy is aimed at

  keeping illegal drugs out of the prison via hard-to-assess packages—a penological

  interest that Noe admitted is legitimate in his FAC. Noe nonetheless alleged that this

  policy violates his First Amendment right to free speech because, rather than



         7
          We quote the relevant policy as attached to defendants’ motion to dismiss
  because Noe incorporated this policy by reference in his FAC. See Gee, 627 F.3d at
  1186 (noting documents a complaint incorporates by reference may be considered on
  a Rule 12(b)(6) motion).

                                             17
Appellate Case: 21-1373     Document: 010110749292        Date Filed: 10/05/2022    Page: 18



  rejecting and returning mail that violates the policy, the prison could instead provide

  him photocopies of all rejected correspondence, as they do with commercial greeting

  cards. The district court rejected Noe’s contention that he had stated a plausible

  claim by pleading facts in his FAC regarding an alternative to the prison’s policy.

  The court therefore dismissed Noe’s free-speech claim in Claim Two for failure to

  state a claim.8

         Noe continues to concede that the prison’s drug-interdiction mail policy is

  related to a legitimate penological interest. See Aplt. Opening Br. at iii. But he

  contends that, under Turner, he pleaded a plausible First Amendment claim because

  he alleged an alternative to the policy—providing him copies of the rejected mail—

  that he maintains would fully accommodate his rights at de minimis cost to valid

  penological interests. We disagree that these allegations are sufficient to state a

  plausible claim.

         Noe is correct that Turner set forth four factors to guide a court’s inquiry into

  whether a prison regulation impinges on an inmate’s constitutional rights, and that

  one of those factors is “whether ready, easy-to-implement alternatives exist that



         8
          Once again, the district court veered from considering only the allegations in
  Noe’s FAC, this time by crediting defendants’ assertion that the prison does not make
  copies of all mail that violates the drug-interdiction policy, see Suppl. R., Vol. 1 at
  127, rather than accepting as true Noe’s contrary allegation pointing to a prison
  policy requiring that all rejected mail be photocopied, see id., Vol. 2 at 167; id. at
  205 (“In case of rejection, the offending content is reproduced and retained for a
  reasonable period (at least three months), to have it available if the rejection is
  appealed.”). We do not rely on defendants’ factual assertion in assessing whether
  Noe plausibly alleged a free-speech violation in Claim Two.
                                             18
Appellate Case: 21-1373     Document: 010110749292        Date Filed: 10/05/2022     Page: 19



  would accommodate the prisoner’s rights,” Al-Owhali, 687 F.3d at 1240 (internal

  quotation marks omitted). But the first factor—“whether a rational connection exists

  between the prison policy regulation and a legitimate governmental interest”—“is the

  most important,” and “is not simply a consideration to be weighed but rather an

  essential requirement.” Id. (internal quotation marks omitted). Moreover, although

  “[a]nalysis of the four Turner factors is necessary at the summary judgment stage,

  . . . in ruling on a motion to dismiss, a court need only assess, as a general matter,

  whether a prison regulation is reasonably related to a legitimate penological interest.”

  Id. (internal quotation marks omitted). “Thus, while it is critical that a complaint

  address Turner’s core holding, the four Turner factors need not be part of the

  analysis at the pleading stage.” Id.

        Under this rubric, Noe needed to plead plausible facts supporting his claim that

  the policy, which precludes incoming mail using colored envelopes and other

  elements that could be used to conceal illegal drugs, does not serve the purpose of

  preventing such drugs from entering the prison. See id. at 1241 (stating the inmate

  “needed to plead some plausible facts supporting his claim that the ban on

  communicating with his [relatives] did not serve the purpose of preventing future

  terrorist activity”). Noe’s allegations about an alternative process do not plausibly

  suggest that the prison’s chosen method does not serve its intended penological

  purpose, which Noe concedes is legitimate. Therefore, the district court did not err in

  dismissing Noe’s free-speech claim in Claim Two for failure to state a claim.



                                             19
Appellate Case: 21-1373     Document: 010110749292         Date Filed: 10/05/2022     Page: 20



                3.     Claim Three – Equal Protection

         In Claim Three, Noe alleged that the FSA entitles him to incentives for

  participating in FSA programming, including additional telephone and email usage,

  time credits, and placement at a prison facility closer to his home. He claimed that

  his exclusion from FSA incentives based upon (1) his incarceration at ADX and

  (2) his validated membership in the Aryan Brotherhood violates his Fifth Amendment

  right to equal protection. The district court held that Noe alleged neither the

  deprivation of a fundamental right nor membership in a protected class; therefore, the

  question was whether the prison treated him differently than other similarly situated

  inmates without any rational basis. See Vacco v. Quill, 521 U.S. 793, 799 (1997) (“If

  a . . . classification or distinction neither burdens a fundamental right nor targets a

  suspect class, we will uphold it so long as it bears a rational relation to some

  legitimate end.” (brackets and internal quotation marks omitted)).

         Because Noe did not allege any facts in his FAC demonstrating that other

  similarly situated inmates were receiving FSA incentives, the court held he failed to

  plead a plausible equal-protection claim. In particular, the court construed Noe’s

  FAC as alleging that all ADX inmates—both members and nonmembers of the Aryan

  Brotherhood—are being denied the incentives he seeks. But Noe failed to plead facts

  showing there are no relevant differences between inmates housed elsewhere who are

  receiving FSA incentives and inmates housed at ADX who allegedly are not. The

  district court therefore dismissed Noe’s equal-protection claim for failure to state a

  claim under Rule 12(b)(6).

                                              20
Appellate Case: 21-1373     Document: 010110749292         Date Filed: 10/05/2022     Page: 21



                      a.     Standing

        Defendants raise two contentions regarding Noe’s standing to bring his

  equal-protection claim. Although the district court did not expressly address these

  questions, because standing is jurisdictional, we will address them on appeal. See

  Bd. of Cnty. Comm’rs v. Geringer, 297 F.3d 1108, 1111 (10th Cir. 2002).

  Defendants argue (1) Noe lacked standing because, at the time he filed his FAC, the

  BOP was not yet obliged to implement FSA programming, and (2) to the extent Noe

  sought time credits under the FSA, he lacked standing because his conviction makes

  him ineligible for such credits. We reject these propositions and conclude that Noe

  had standing to bring his equal-protection claim.

        First, Noe alleged in his equal-protection claim that some inmates within the

  BOP were already receiving FSA incentives, while the warden at ADX has advised

  Noe that, based on specified grounds, he is ineligible for, and therefore will never

  receive, those incentives. Absent contrary jurisdictional findings of fact by the

  district court, we accept the truth of these allegations, which sufficiently set forth an

  injury in fact, traceable to the warden, that could be redressed by a favorable decision

  by this court that Noe’s blanket exclusion from FSA incentives on the alleged bases

  violates his right to equal protection. See Colo. Outfitters Ass’n, 823 F.3d at 543.

        Defendants further contend that Noe lacks standing specifically to seek time

  credits under the FSA via his equal-protection claim because his conviction for

  conspiring to distribute methamphetamine makes him categorically ineligible to earn

  such credits. Defendants assert that any injury Noe may claim is therefore not fairly

                                              21
Appellate Case: 21-1373      Document: 010110749292         Date Filed: 10/05/2022      Page: 22



  traceable to any action by the BOP, nor would it be redressable by a favorable

  judicial decision. See id. at 543-44. We disagree.

         The FSA provides that “[a] prisoner is ineligible to receive time credits” if he

  “is serving a sentence for a conviction under any of the following provisions of law.”

  18 U.S.C. § 3632(d)(4)(D). The subsequent list of disqualifying convictions includes

  21 U.S.C. § 841(b)(1)(A)(viii) “relating to . . . distributing . . . methamphetamine . . .

  if the sentencing court finds that the offender was a . . . leader . . . in the offense, as

  determined under the guidelines promulgated by the United States Sentencing

  Commission.” 18 U.S.C. § 3632(d)(4)(D)(lxvii). The list of disqualifying

  convictions does not include 21 U.S.C. § 846, conspiring to commit a

  controlled-substance offense.

         Defendants argue that Noe was convicted under § 841(b)(1)(A) based upon

  references to that statutory section in his judgment of conviction and in the decision

  affirming his conviction. See R., Vol. 2 at 384 (judgment of conviction on Count 1,

  “Drug Conspiracy,” referencing both § 841(b)(1)(A) and § 846); United States v.

  Noe, 411 F.3d 878, 883 (8th Cir. 2005) (“A jury found Peter Noe guilty of conspiring

  to distribute methamphetamine in violation of 21 U.S.C. §§ 841(b)(1)(A), 846. . . .”).

  Noe concedes that he had the requisite leadership role as to his conspiracy

  conviction, but he maintains that he was convicted only under § 846 of conspiring to

  distribute methamphetamine.

         Noe is correct. His judgment indicates that he was convicted of conspiracy.

  The decision affirming that conviction stated that his conviction was for conspiracy

                                               22
Appellate Case: 21-1373    Document: 010110749292         Date Filed: 10/05/2022      Page: 23



  to distribute methamphetamine. Neither record indicates that Noe was convicted of a

  substantive offense under § 841(b)(1)(A). Contrary to defendants’ assertion, “[t]he

  inclusion of statutory references to both the conspiracy statute and the sections

  describing the object of the conspiracy does not transform the judgment into one that

  describes a conviction of the substantive crime.” United States v. Warren, 5 F.4th

  1078, 1081 (9th Cir. 2021). Thus, Noe’s judgment “cannot properly be read . . . to

  suggest that [he] stands convicted of the crime that was the object of the conspiracy.”

  Id.

        Moreover, “the law is well settled that commission of a substantive offense

  and a conspiracy to commit it are separate crimes.” United States v. Johnson,

  977 F.2d 1360, 1371 (10th Cir. 1992) (brackets and quotation marks omitted). This

  is true as to §§ 841 and 846. See id. at 1371-72. Indeed, distribution of a controlled

  substance requires the element of distribution, while conspiracy to commit such an

  offense “under § 846 does not require an overt act, let alone . . . distribution.” United

  States v. Horn, 946 F.2d 738, 745 (10th Cir. 1991). Thus, Noe’s conspiracy

  conviction under § 846 does not equate to him “serving a sentence for a conviction

  under” § 841(b)(1)(A), pursuant to § 3632(d)(4)(D)(lxvii). See Warren, 5 F.4th at

  1081 n.2 (construing the defendant’s judgment as reflecting that he committed a

  single conspiracy offense, rather than the underlying substantive offense that would

  make him ineligible for time credits under the FSA).




                                             23
Appellate Case: 21-1373     Document: 010110749292        Date Filed: 10/05/2022    Page: 24



                      b.     Failure to Plead a Plausible Claim for Relief

        Having determined Noe had standing to bring his equal-protection claim, we

  next address the merits of that claim. Noe initially contends that the district court

  erred in holding he did not allege a race-based equal-protection claim due to his

  exclusion from FSA incentives because he is a member of the Aryan Brotherhood

  prison gang. But as construed by the district court, Noe ultimately alleged in his

  FAC that all inmates at ADX are being denied access to FSA incentives—whether or

  not they are white, and whether or not they are members of a prison gang with, as

  Noe alleged, “pro white views,” R., Vol. 2 at 171. He also did not allege that all

  members of gangs with such racist views across all BOP prisons are ineligible for

  FSA incentives.9 Thus, his claim of race-based discrimination is belied by his own

  allegations. Noe also did not allege any facts plausibly demonstrating any decision

  motivated by racial animus, as required for a race-based equal-protection claim. See

  Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018).

        Noe further contends that the district court erred in dismissing his

  equal-protection claim based upon his allegation that ADX inmates are excluded

  from FSA incentives while inmates housed in other prisons allegedly are not. He




        9
           We note that Noe cites no authority for his racial-classification premise based
  upon his prison gang’s racist beliefs, and we have found none. See, e.g., Davis v.
  City of Aransas Pass, No. 2:13-CV-363, 2014 WL 2112701, at *1 (S.D. Tex. May 20,
  2014) (unpublished) (“The term ‘white supremacist’ is not a racial classification.”),
  aff’d, 605 F. App’x 429 (5th Cir. 2015).

                                             24
Appellate Case: 21-1373     Document: 010110749292        Date Filed: 10/05/2022      Page: 25



  maintains that the court’s holding is based entirely on its incorrect finding that he is

  not classified as a general population inmate. We disagree.

        The district court did state that Noe “is not categorized as a general population

  inmate,” Suppl. R., Vol. 1 at 186, but its analysis was ultimately based on the

  significant differences between inmates housed at other prisons as compared to ADX.

  We have noted that ADX is unique in the federal prison system, being “the most

  restrictive and secure prison operated by the BOP” that is “reserved for inmates who

  require the highest custody level that can be assigned to an inmate.” Rezaq v. Nalley,

  677 F.3d 1001, 1005 (10th Cir. 2012) (internal quotation marks omitted). Thus,

  although Noe may be considered a “general population” inmate at ADX, in contrast

  to other federal prisons, general population inmates at ADX “spend twenty-three

  hours a day confined to their cells.” Id.

        Against this backdrop, the district court did not err in holding that Noe failed

  to allege facts demonstrating that there are non-ADX inmates receiving FSA

  incentives “who are similar in every relevant respect” to the inmates at ADX

  allegedly denied such incentives. Templeman v. Gunter, 16 F.3d 367, 371 (10th Cir.

  1994). He did not, as required, plausibly allege “that there are no relevant

  differences between him and other inmates that reasonably might account for their

  different treatment.” Id. (emphasis added). In light of the stark differences between

  inmates at ADX and inmates at other BOP prisons, see Rezaq, 677 F.3d at 1005, Noe

  simply could not plausibly allege such facts, see Templeman, 16 F.3d at 371

  (concluding “it is clearly baseless to claim that there are other inmates who are

                                              25
Appellate Case: 21-1373       Document: 010110749292     Date Filed: 10/05/2022     Page: 26



  similar in every relevant respect” (internal quotation marks omitted)).10 The district

  court did not err in dismissing Noe’s equal protection claim in Claim Three for

  failure to state a claim.

  III.   Conclusion

         The district court’s judgment is affirmed but we remand to the district court

  only for the court to amend its judgment to reflect that its dismissal of Noe’s

  due-process claims for lack of subject matter jurisdiction is without prejudice. Noe’s

  motion to appoint counsel is denied as moot.


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Circuit Judge




         10
           We therefore need not address Noe’s contention that the prison’s alleged
  name-only content mail policy precluded him from being able to fulfill this pleading
  requirement because he could not mention another inmate’s name in a pleading
  mailed to the court.

                                             26